DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-30, drawn to methods of detecting an ovarian circulating tumor cell or the presence of metastatic ovarian cancer, classified in G01N 2800/56.	
Group II. Claims 31-34, drawn to a photoacoustic flow system, classified in G01N 21/1702.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, a photoacoustic flow system as in Group II can be used to practice another materially different process such as detection of nanobubbles or nanomaterial research.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search/examination of a particular method of using an apparatus will not necessarily uncover all relevant art specific to the limitations of the apparatus itself, since a method often focuses on the recited active steps (not the apparatus itself). Further, since an apparatus such as a photoacoustic flow system as claimed can be used to practice materially different processes (as indicated above), a search and examination of an apparatus will not necessarily uncover all relevant specific to the claimed method. As such, it would be necessary to perform a separate and thorough search, using different text-based and CPC symbol queries/combinations in order to search each group of invention. Additionally, the inventions are likely to raise different non-prior art issues. For all these reasons, there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julie Haut on August 17, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.





Priority
The present application was filed 02/21/2020, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/808,442, filed 02/21/2019.

Status of the Claims
Claims 1-30 are currently pending and are examined below; claims 31-34 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention. Claims 1-30 are examined below.

Information Disclosure Statement
The information disclosure statement filed on 11/20/2020 has been considered. An initialed copy of the IDS accompanies this Office Action.

Specification
The use of the term Texas Red™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the ultrasonic transducer and what appears to be a cable connected to the ultrasonic transducer in Fig. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 contains the trademark/trade name Texas Red™. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fluorescent label and, accordingly, the identification/description is indefinite.

Claims 12 and 13 recite the term “hydrodynamic diameter”. It is unclear, in view of the specification, if what is being measured is a single nanoparticle or an aggregate of nanoparticles. The instant specification recites “the difference between the DLS measurements and the calculated diameter from the TEM images were likely caused by both the folic acid shell and aggregation in the sample” (emphasis added; see para. [0069]). The instant specification further details that the FA-CuS NPs were synthesized as previously described by Zhou et al., Theranostic CuS nanoparticles targeting folate receptors for PET image-guided photothermal therapy, J. Mater. Chem. B, 2015, 3, 8939 (IDS entered 11/20/2020), with minor modifications (see para. [0058]). Zhou et al. teach the synthesis and characterization of FA-CuS NPs and nanoparticles functionalized with PEG (methoxy-polyethylene glycol-thiol, ~5000 Da) (see page 8940, subsections 2.2-2.4 and page 8942, subsection 3.1). Zhou et al. teach an average size of the FA-CuS NPs of ~12nm as measured by TEM, and a mean hydrodynamic size of 21nm, as measured by DLS. They further teach the size of CuS nanoparticles functionalized with PEG were measured to have a mean particle size of 11.3nm as determined by TEM and 31nm as determined by DLS (see page 8942, subsection 3.1). The molecular weight of the PEG molecules conjugated to CuS NPs by Zhou et al. were ~5000 Da, while the molecular weight of folic acid is 441.4 Da (National Center for Biotechnology Information. "PubChem Compound Summary for CID 135398658, Folic acid" PubChem; PTO 892). Thus, it is more than likely that the “about 50-125nm hydrodynamic diameter” in claim 12 and the “about 74nm hydrodynamic diameter” in claim 13 correspond to sizes of aggregated nanoparticles, however the recited claim language recites “wherein the nanoparticle” (singular) has the claimed hydrodynamic diameter. Therefore, the recited limitation is indefinite because it is unclear if hydrodynamic diameter corresponds to a single nanoparticle or an aggregate of nanoparticles. 

Claim 18 recites the limitation "the capillary tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from claim 1 and claim 1 makes not reference to any structure referred to as a “capillary tube”. As such, it is unclear what “capillary tube” claim 18 is referencing. The only mention of “a capillary tube” is at claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	Claim 29 recites “wherein the presence of circulating ovarian tumor cells in the test sample indicates presence of metastatic ovarian cancer in the subject”.  Claim 30 recites “a method of detecting the presence of metastatic ovarian cancer in a subject”, performing active method steps as recited, wherein the claim concludes with a step of “detecting the presence of metastatic ovarian cancer in the subject when a photoacoustic signal generated by the nanoparticle is detected”, the photoacoustic signal is generated upon detection of the nanoparticle that is up taken by the ovarian circulating tumor cell. 
The natural relationship to which the claims are directed (i.e., the relation between metastatic ovarian cancer and ovarian circulating tumor cells) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between circulating ovarian tumor cells and the presence of metastatic ovarian cancer.
The correlation between metastatic ovarian cancer and circulating tumor cells is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
Furthermore, Claim 29 depends on Claim 1, and as such imports all limitations from Claim 1, including “the method of detecting ovarian circulating tumor cell in a subject suspected of having cancer”. Suspicion of disease is further a concept characterized as an abstract idea. In particular “suspecting” is considered to be a mental process. The act of suspecting could, for example, include suspecting performed solely in the human mind, such as a practitioner thinking about a series of symptoms that a subject is experiencing and suspecting that they have cancer.
Step 2A, Prong 2
Regarding Claim 29, the claim itself merely recites the judicial exception, which by itself is insufficient to constitute a practical application thereof. Additionally, the above discussed “suspecting” is itself a judicial exception (a limitation directed to an abstract idea), and as such, is not sufficient to integrate the judicial exception into a practical application (represents a judicial exception and not a practical application thereof).
Regarding  independent Claim 1 (Claim 29 is dependent on Claim 1), and Claim 30, see the claims further recites the limitations/steps: “obtaining a test sample from the subject”, “contacting the test sample with a nanoparticle wherein the nanoparticle is configured for uptake by an ovarian circulating tumor cell”, “optionally incubating the test sample with the nanoparticle for a period of time sufficient to allow an ovarian circulating tumor cell in the test sample to uptake the nanoparticle”, “removing from the test sample any free nanoparticle not taken up by an ovarian circulating tumor cell”, “illuminating the test sample with laser light”, and “detecting the presence […] when a photoacoustic signal generated by the nanoparticle is detected with an acoustic sensor.”. Such steps directed to detecting ovarian circulating tumor cells are insufficient to integrate the judicial exceptions because their purpose is merely to obtain data. These steps do not go beyond insignificant extra-solution activity, i.e., a mere data gathering steps necessary to use the natural phenomena/abstract idea, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Obtaining information about the presence of ovarian circulating tumor cells via the recited method steps are data-gathering steps that do not integrate the relation between metastatic ovarian cancer and ovarian circulating tumor cells nor “suspecting a subject of having cancer” into a practical application.
	None of these indicated steps amount to a practical application of the judicial exception because none of the steps/elements in the claim, alone or in combination, apply, rely on or use the judicial exception(s) in a manner that imposes meaningful limit on the judicial exception(s).
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additional elements of the claims, including steps for detecting ovarian circulating tumor cells, (the active method steps/limitations recited in addition to the judicial exceptions themselves) also do not add significantly more to the judicial exception(s).
See for example, Chinen et al., Chem. Rev. 2015, 115, 19, 10530–10574 (PTO-892), who supports the routine and conventional nature of labeling circulating tumor cells with nanoparticle labels by nanoparticle uptake. For example, Chinen teach the utilization of nanoparticles as probes for detecting circulating tumor cells (see section 5, “Detection of Cancer Cells”; the reference teaching uptake of nanoparticles by cancer cells in subsection 5.2). 
See also the review article by Galanzha et al., “Circulating Tumor Cell Detection and Capture by Photoacoustic Flow Cytometry in Vivo and ex Vivo” Cancers vol. 5,4 1691-738. 10 Dec. 2013 (PTO-892), as evidence of the routine and conventional nature of detecting nanoparticle tagged CTCs by photoacoustic flow cytometry. Galanzha et al. specifically teach tagging circulating tumor cells with nanoparticles and detecting them via photoacoustic flow cytometry (see e.g. page 1697. subsection 3.1, “Principle of PAFC” and section 4, “Application of PAFC for the Detection of CTCs”). 
See as further evidence that supports the routine and conventional nature of the claimed detection, is Viator et al., US Patent No. 8,293,176 B2, which teach a photoacoustic device and method for detecting circulating tumor cells in a sample (page 8, col. 1, ln. 15-20), in which cancer cells may be tagged with nanoparticles for photoacoustic detection (page 9, col 4., ln 12-22).
Further, see Applicant’s originally filed specification at para [0030], Applicant acknowledges PAFC has emerged as an effective method for non-non-invasive detection of cancer cells, acknowledging (para [0031]) that the technique has been involved in recent studies for detection of cells using endogenous and exogenous contrast.
In view of the above evidence, the claimed steps of detecting ovarian circulating tumor cells by PA in a flow system do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. In the present case, Applicant is not detecting the CTCs in an unconventional or non-routine way.
Furthermore, every application of the judicial exception would require the detection of ovarian circulating tumor cells in a sample. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. In this case, everyone practicing the judicial exception would need to detect circulating ovarian cancer tumor cells.  
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting circulating tumor cells. See also MPEP 2106.05(g).
For all of these reasons, the claims fail to include additional elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-16, 19, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galanzha et al., “Nanotechnology-based molecular photoacoustic and photothermal flow cytometry platform for in-vivo detection and killing of circulating cancer stem cells.” Journal of biophotonics vol. 2,12 (2009) (“Galanzha et al.”; PTO-892) in view of Lou et al., “Assessment of Circulating Tumor Cells as a Predictive Biomarker of Histology in Women With Suspected Ovarian Cancer.” Laboratory medicine vol. 49,2 (2018) (“Lou et al.”; PTO-892), Zhou et al., “Theranostic CuS Nanoparticles Targeting Folate Receptors for PET Image-Guided Photothermal Therapy.” Journal of materials chemistry. B vol. 3,46 (2015) (“Zhou et al.”; IDS submitted 11/20/2020), and Ku et al., “Copper sulfide nanoparticles as a new class of photoacoustic contrast agent for deep tissue imaging at 1064 nm.” ACS nano vol. 6,8 (2012) (“Ku et al.”; IDS submitted 11/20/2020).
Regarding Claims 1, 4-5, and 6-8 Galanzha et al. teach in vitro methods of detecting tumor cells (pages 3-4, subsections 2.2-2.3 and page 5, subsection 3.1), for example in a first embodiment performed on a sample that is PBS Galanzha teach the method steps comprising:
contacting a test sample (breast cancer cells in PBS) with a nanoparticle (page 4, subsection 2.3, the MDA-MB-231 breast cancer cells were contacted with GNT-Folate), wherein the nanoparticle is configured to target a tumor cell (page 4, para. 3, GNTs were conjugated with folate, to target cancer cell’s overexpressed folic receptors); incubating the test sample with the nanoparticle (page 4, para 5); removing from the test sample any free nanoparticle not associated with a tumor cell (page 4, para 5, cells were double-washed); illuminating the test sample with laser light; and detecting the presence of the tumor cell when a photoacoustic signal generated by the nanoparticle is detected with an acoustic sensor (page 5, subsection 3.1; see also page 3, subsection 2.1 describing a photoacoustic flow cytometer used for detecting tumor cells, which comprises a laser with a wavelength of 850nm and an acoustic sensor).
Although in this example (second embodiment) of Galanzha et al. above, Galanzha is teaching the method of detecting tumor cells using a photoacoustic flow cytometry device performed on PBS, Galanzha does also demonstrate the method performed on a sample, where the sample is first obtained from a subject (blood from a mouse, the mouse blood spiked with cancer cells). See specifically, Galanzha et al. further teach the above steps applied to detect tumor cells tagged with nanoparticles in mouse blood in vitro (pages 5-6, subsection 3.2), thereby further addressing the method comprising a step of “obtaining a test sample from the subject”, and detecting the presence of the circulating tumor cells. 
Although Galanzha does further recite a third embodiment, detecting circulating tumor cells tagged with nanoparticles in tumor-bearing mice in vivo (pages 6-7, subsection 3.5), in this embodiment their detection of the subject’s circulating tumor cells is done in vivo.
As such, Galanzha et al. fails to teach the second embodiment of their methods detecting the subject’s circulating tumor cells; fails to teach the circulating tumor cells are ovarian cancer circulating tumor cells; and fails to teach detecting in a subject suspected of having cancer. Furthermore, although the reference teaches nanoparticle tagging of the cells, Galanzha fails to teach the nanoparticle is configured for uptake/uptaken by the cells.
However, Lou et al. suggest the use of circulating tumor cells as a predictive biomarker in women with suspected ovarian cancer (page 135, left col., para. 2, note that an ovarian mass is not necessarily cancer, but having an ovarian mass may lead a practitioner to suspect that the patient has ovarian cancer). Lou et al. also teach obtaining a peripheral blood sample from a subject (page 135, “Materials and Methods”, para. 2). See at page 136, col. 2, last paragraph, Lou teach their study found that the positive predictive value of CTCs for malignancy was 100%, Lou suggesting that if CTCs are present, evaluation and triage would need to be prioritized in a timely manner.
Zhou et al. teach that folic acid has been extensively investigated for the homing of nanoparticles to folate receptors, and that folate receptors are highly expressed in ovarian cancer, while normal tissues lack folate receptor expression, making folic acid a promising tumor-targeting ligand (page 8939, right col, para. 2).
Zhou et al. also teach the synthesis of copper sulfide nanoparticles functionalized with folic acid (FA-CuS NPs) and tagged with the fluorescent dye Cy5.5 (page 8940, subsections 2.2 and 2.3). These FA-CuS NPs are configured for uptake by cancer cells that express high levels of folate receptors, such as ovarian cancer cells, as discussed above (see also page 8943, subsection 3.2). Zhou et al. further teach that CuS nanoparticles have high photothermal conversion efficiency (page 8939, Introduction, para. 1), and have an average size of ~ 12nm, as measured by TEM, and a mean hydrodynamic size of 21nm (page 8942, subsection 3.1, and figure 1).
Zhou et al. teach contacting a test sample with FA-CuS NPs and incubating the test sample with the nanoparticles for 2 hours for in vitro cellular uptake of the nanoparticles by the cancer cells (page 8940, subsection 2.8). Zhou et al. also teach illuminating the FA-CuS NPs with laser light (page 8942, subsection 3.1).
Zhou et al. further teach using FA-CuS NPs to target ovarian cancer in a mouse model (pg. 8941, subsection 2.10), and showed that FA-CuS NPs had a relatively high uptake in human ovarian tumors (pg. 8944, left col., para 2).
Ku et al. teach that CuS NPs are excellent photoacoustic contrast agents (page 2, para. 3), and also teach using a laser with a wavelength of 1064nm to induce photoacoustic waves with CuS NPs (e.g. page 6, para. 2; see also Fig 5).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to incorporate the step of obtaining a test sample specifically from a subject suspected of having cancer, as taught by Lou et al., into the in vitro method embodiment of Galanzha et al. for detecting tumor cells as described above, i.e., to modify Galanzha, performing their methods to detect circulating tumor cells in the subject (using a subject’s sample) through the photoacoustic signal generated by nanoparticles associated with said tumor cells and detected with an acoustic sensor. One motivated to do so in order to detect circulating ovarian tumor cells (i.e. ovarian cancer) in the subject (in the subject’s sample, such as blood, in vitro), and because testable biomarkers (such as CTCs) can be used to triage patients suspected of disease to the appropriate provider and treatment, as further taught by Lou et al. (page 134, right col., para. 1).  There would be a reasonable expectation of success, since Galanzha et al. teach the detection of tumor cells both in vivo and in vitro (both in PBS and in blood) with the same photoacoustic flow cytometry instrument and because Galanzha et al. also teach the detection of circulating tumor cells with said photoacoustic flow cytometry instrument, therefore, one would expect success modifying their in vitro method to test the sample that is a sample obtained from the subject. Additionally, Lou et al. support the detection of CTCs would have predictive value. As a result, one would expect success using the method capable of CTC detection for the detection of ovarian cancer CTCs in a subject suspected of having cancer.

	It would have been further obvious to one of ordinary skill to modify the method of detecting circulating tumor cells as taught by Galanzha et al. and the cited art in order to substitute the GNT-Folate nanoparticles taught by Galanzha et al. for the FA-CuS NPs tagged with the fluorescent dye Cy5.5 as taught by Zhou et al. because of Zhou’s simplicity of synthesis, low cost of production, high photothermal conversion efficiency, and ability to perform repetitive treatments without changing optical properties (page 8939, right col., para. 1). Also, the fluorescent dye allows the visualization of FA-CuS uptake via fluorescence imaging (page 8940, subsection 2.8; Fig. 2b), therefore one would be motivated to make this modification because this modification would allow confirmation of uptake. Thereby, this modification further addresses the limitation of Claim 1 “wherein the nanoparticle is configured for uptake by an ovarian circulating tumor cell”, and the limitations of Claims 6-8. 
Additionally, the modification would be an obvious matter of a simple substitution of one art recognized labeling technique for another, both recognized in the art for the same purpose, namely the purpose of nanoparticle labeling of a nanoparticle label for) a target for photoacoustic signal detection. The substitution of GNT-Folate nanoparticles for the FA-CuS NPs of Zhou would yield the predictable result of allowing photoacoustic signal detection of ovarian circulating tumor cells, wherein the nanoparticle is configured for uptake by the ovarian circulating tumor cells and comprises a fluorescent label. One would also expect success because Ku et al. teach that CuS NPs are recognized in the art as excellent photoacoustic contrast agents and Galanzha et al. rely on photoacoustic contrast agents (e.g. GNTs) for photoacoustic detection of the CTCs. 
It would have been obvious to one of ordinary skill to modify the method of detecting circulating tumor cells, as taught by Galanzha et al. and the cited art, in order to incubate the test sample with the nanoparticles for 2 hours, one motivated to do so in order to allow for in vitro cellular uptake of the nanoparticles because see, as taught by Zhou et al., this is the time period required for uptake (2 hours, thereby further addressing the limitation of incubating the test sample with the nanoparticle for a period of time sufficient to allow an ovarian circulating tumor cell in the test sample to uptake the nanoparticle, and also addressing the limitations of Claims 4 and 5; note that the test sample is contacted with the nanoparticle during incubation). The modification would be an obvious matter of applying a known technique to a known method (since the art recognizes 2 hours as a suitable amount of time for uptake). Incubating the test sample with the nanoparticles for 2 hours would yield the predictable outcome of tagging the ovarian circulating tumor cells with nanoparticles, and as such one would have a reasonable expectation of success.
Further, from Zhou et al., it is understood that incubation time is a result-effective variable, namely a variable which achieves a recognized result (uptake). Given that incubation time is a result effective variable, it would have been obvious to have uncovered the optimum workable conditions, thereby arriving at a suitable amount of time for uptake. Put another way, it would have been obvious to have incubated that test sample with the nanoparticles for a period of time sufficient to allow uptake as an obvious matter of routine optimization of experimental conditions (see MPEP 2144.05 II). One having ordinary skill would modify the incubation time until a desired experimental result/condition is obtained, in this specific case until cancer cells in the test sample have taken up an amount of nanoparticles sufficient for photoacoustic detection.
Regarding Claim 2, Galanzha et al. teach double washing the cells (page 4, para 5, cells were double-washed).
Regarding Claim 3, Galanzha et al. teach obtaining a peripheral blood sample from a subject (e.g. pages 5-6, subsection 3.2).
	Regarding Claims 10-13, Zhou et al. teach the synthesis of folic acid conjugated copper sulfide nanoparticles with an average size of ~ 12nm, as measured by TEM, and a mean hydrodynamic size of 21nm (page 8942, subsection 3.1, and figure 1), as discussed above. Even though Zhou et al. does not explicitly state their nanoparticles have an average diameter of 9nm, some of the particles synthesized as shown in the figures have a diameter of about 9nm as claimed (see at page 8942, Figure 1a, the particles are shown to have a distribution of particles of different sizes; particle size can be measured with the 100nm scale bar). 
The instant specification specifies the claimed NPs were synthesized similarly as previously described by Zhou et al. (the same reference as cited in the present grounds of rejection, the specification noting but with minor modifications without specifying any particular differences or modifications), using the same reagents at the same amounts as in Zhou et al. Therefore, it would be expected that the claimed nanoparticles have the same diameter as Zhou et al., and as discussed Zhou et al. is teaching particles shown with a distribution of sizes (which appear to include particles having ~9nm). 
Nonetheless, it is also noted that ~12 nm is extremely close to the claimed ~9nm. See MPEP 2144.05(II), a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, one having ordinary skill in the art would have expected the claimed range of ~9nm and the prior art range of ~12nm to have the same properties, and further that ~12nm would be expected to encompass values within the recited “about 9nm” (since 9 is merely 3 integers away from 12, and the claim says about 9 which would encompass diameters slightly larger and smaller than 9). Specifically, Applicant defines “about” at para [0029] of the originally filed specification as including values within 20%, which would include 9.6, and 9.6 is considered to fall within the claimed about 9. 
Further, as discussed above, Applicant’s specification discloses that the nanoparticles of their invention are produced using the same methods and reagents as the prior art (the claimed particle similarly use Zhou’s method to produce the particles). Considering that Zhou et al. achieved a distribution of sizes, it would be expected that the ~9nm would be obvious over the ~12nm of Zhou et al.
Regarding the claimed hydrodynamic diameter of “about 50nm to about 125nm” (claim 12) and “about 74nm” (claim 13), the instant specification recites “the difference between the DLS measurements and the calculated diameter from the TEM images were likely caused by both the folic acid shell and aggregation in the sample” (emphasis added; see para. [0069]). Zhou et al. teach an FA-CuS NP hydrodynamic diameter distribution including nanoparticles from ~6nm to ~50nm (see page 8942, figure 1b). Based on Applicant’s originally filed specification, it appears that the hydrodynamic diameters claimed and recited in the instant specification correspond to aggregates and not individual particles (as suggested by the recited language, see rejection previously above under 35 U.S.C. 112(b)). A composition and its physical properties are inseparable, and as such, it is expected that since the claimed nanoparticle and the nanoparticles of Zhou et al. are the same, they would exhibit the same hydrodynamic diameters. Therefore, although Zhou et al. fail to disclose the diameter of their aggregates, it would be expected that their nanoparticle aggregates exhibit the same hydrodynamic diameters as presently claimed, namely of 74nm (as claimed in claim 13, and within the claimed range of claim 12).
Regarding Claims 14-16, as discussed above, Galanzha et al. teach illuminating the nanoparticles with laser light at 850nm (page 5, subsection 3.1). The instant specification recites the term “about” refers to a range of values that fall within 20% in either direction (greater than or less than) of the stated reference value unless otherwise stated or otherwise evident from the context (para. [0029]). The 850nm laser light as taught by Galanzha et al. falls within the “between 700 and 1400nm” of claim 14, “between 950 and 1150nm” of claim 15, and within 20% of the claimed “about 1050nm” of claim 16. There is a reasonable expectation of success of using an 850nm laser for photoacoustic detection of FA-CuS NPs, since Zhou et al. teach the FA-CuS NPs have an absorption peak at the near-infrared region, around 1000nm (page 8942, figure 1). 
Additionally, Ku et al. specifically teach using a laser with a wavelength of 1064nm to induce photoacoustic waves with CuS NPs (e.g. page 6, para. 2; see also Fig 5), which also addresses the claimed laser wavelengths of Claims 14-16. It would be obvious to modify the method of Galanzha et al. and the cited prior art to use a 1064nm laser since Ku et al. teaches the use of 1064nm laser wavelength specifically for photoacoustic excitation of copper sulfide nanoparticles. There would be a reasonable expectation of success in using a 1064nm laser as taught by Ku et al., since Ku et al. and Galanzha et al. are both directed to photoacoustic applications of nanoparticles.
Regarding Claim 19, Galanzha et al. further teach imaging the test sample (page 5, subsection 3.1).
Regarding Claim 29, Claim 29 recites “wherein the presence of circulating ovarian tumor cells in the test sample indicates presence of metastatic ovarian cancer in the subject”. This limitation reads as a natural conclusion which follows from the steps as recited in the independent Claim 1. The combination of the cited prior art is teaching the same active method steps and materials (see the detailed analysis above, the combination of the art as indicated above results in a method consistent with that which is claimed). As a result, and absent evidence that the claimed “the presence of circulating ovarian tumor cells in the test sample indicates the presence of metastatic ovarian cancer in the subject” is the result of another different/distinct step or claimed element, the combination of the cited art addresses the claim, since the combination similarly results in detecting presence of ovarian tumor cells.
Regarding Claim 30, the claim is substantially similar to independent claim 1 addressed above, however, the claim recites that the method is “a method of detecting the presence of metastatic ovarian cancer in the subject”, and the method concludes with a step of detecting the presence of metastatic ovarian cancer. The instant specification recites “the methods of the invention can also be used to detect the presence of metastatic ovarian cancer since, by definition, metastatic ovarian cancer comprises the presence of circulating ovarian tumor cells. Thus, detection of circulating ovarian tumor cells in the test sample indicates the presence of metastatic ovarian cancer in the subject” (para. [0056]). Based on Applicant’s own specification, detection of presence of ovarian circulating tumor cells is tantamount with detecting metastatic ovarian cancer. The combination of the cited prior art, is similarly teaching a method comprising the claimed active method steps, which amounts a detection of circulating ovarian cancer cells, and as a result the combination of the cited art is therefore also necessarily similarly detecting metastatic ovarian cancer, as claimed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al., as applied to claims 1 and 8 above, and further in view of Xu et al., US PG Pub No. 2011/0104069 A1.
Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al. teach a method substantially as claimed (see as cited previously above). However, the references fail to teach the method wherein the fluorescent label is Texas Red™.
Xu et al. teach a nanoparticle that may comprise a photoacoustic agent and a fluorescence imaging agent (see e.g. para. [0041]), wherein said fluorescence imaging agent may be Texas Red™ (see para. [0400]). 
It would have been obvious to one of ordinary skill to substitute the Cy5.5 fluorescent dye used to tag the FA-CuS NPs, as taught by Zhou et al., for the Texas Red™ fluorescent dye as taught by Xu et al., one motivated to do so because Texas Red™ is an art recognized dye that is used as a fluorescence imaging agent in nanoparticles, as taught by Xu et al. Therefore, the modification would have been considered an obvious matter of applying an art recognized label for its known, intended purpose. One having ordinary skill in the art would have had a reasonable expectation of success because the substitution of Cy5.5 for Texas Red™ would yield the predictable result of a nanoparticle that can be detected via fluorescence imaging.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al., as applied to claim 1 above, and further in view of Viator et al., US Patent No. 8,293,176 B2, and Ovejero et al. “Synthesis of hybrid magneto-plasmonic nanoparticles with potential use in photoacoustic detection of circulating tumor cells.” Mikrochimica acta vol. 185,2 130. 25 Jan. 2018 (“Ovejero et al.”; PTO-892).
Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al. teach a method substantially as claimed (see as cited previously above). However, the references fail to teach the method further comprising circulating a test sample through a capillary tube in a test chamber filled with water. 
Viator et al. teach a photoacoustic detection device and method, wherein the section of the device towards which the energy beam (i.e. laser light) is directed is a capillary tube, which guarantees excitation of all material passing through the section (page 20, col. 26, ln. 3-14). 
Ovejero et al. teach a photoacoustic system for detecting circulating tumor cells that comprises circulating a test sample through a capillary tube in a test chamber filled with water (see page 3, figure 1). Ovejero et al. teaches the tank filled with water couples the capillary tube with an ultrasonic transducer (page 3, left col., para 4.)
It would have been obvious to one of ordinary skill to have modified the method as taught by Galanzha et al. and the cited art in order to rely on a photoacoustic device comprising a capillary tube and to include an additional step of circulating the test sample through a capillary tube, as taught by Viator et al., the photoacoustic device further comprising a test chamber filled with water with the capillary tube placed inside said test chamber, as taught by Ovejero et al. One motivated to do so because circulating the sample through a capillary tube in a test chamber would guarantee excitation of all material passing through the section due to the small diameter and small volume, as further taught by Viator et al., and placing the tube inside a test chamber filled with water would allow coupling the tube with an ultrasonic transducer, as further taught by Ovejero et al. One having ordinary skill in the art would have had a reasonable expectation of success because Galanzha et al. and Viator et al. are both directed to methods and devices for photoacoustic detection, and the device and method taught by Ovejero et al. is for photoacoustic detection of circulating tumor cells

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al., as applied to claim 1 above, and further in view of Viator et al., US Patent No. 8,293,176 B2, and O’Brien et al., US Patent 9,151,709 B2.
Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al. teach a method substantially as claimed (see as cited previously above). However, the references fail to teach the method further comprising alternating air and the test sample through a capillary tube.
Viator et al. teach a photoacoustic detection device and method, wherein the section of the device towards which the energy beam (i.e. laser light) is directed is a capillary tube, which guarantees excitation of all material passing through the section (page 20, col. 26, ln. 3-14). 
	O’Brien et al. teach a multiple phase flow system for photoacoustic detection of circulating tumor cells, wherein the phases are alternating between air and the test sample through the capillary tube (page 14, col. 4, lines 22-67), because this creates alternating discrete compartments of fluids and the exact discrete compartments of the fluids can be identified and easily extracted (page 14, col. 4, lines 32-37). 
It would have been obvious to one of ordinary skill to have modified the method as taught by Galanzha et al. and the cited art in order to rely on a photoacoustic device comprising a capillary tube, as taught by Viator et al., and to alternate air and the test sample through the capillary tube, as taught by O’Brien et al. One motivated to do so because circulating the sample through a capillary tube for measurement guarantees excitation of all material passing through the section due to the small diameter and small volume, as further taught by Viator et al., and, and because alternating air and the sample through the capillary tube creates alternating discrete compartments of fluids, and the exact discrete compartments of the fluids can be identified and easily extracted, as further taught by O’Brien et al. One having ordinary skill in the art would have had a reasonable expectation of success because Galanzha et al. and Viator et al. are both directed to methods and devices for photoacoustic detection, and the system taught by O’Brien et al. is used for photoacoustic detection of circulating tumor cells.

Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al., as applied to claim 1 above, and further in view of Zharov et al., US PG Pub No. 2015/0351640 A1, Yang et al. “One-pot one-cluster synthesis of fluorescent and bio-compatible Ag14 nanoclusters for cancer cell imaging.” Nanoscale vol. 7,44 (2015) (“Yang et al.”; IDS entered 11/20/2020) and Oraevsky et al., US PG Pub No. 2005/0175540 A1.
Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al. teach a method substantially as claimed (see as cited previously above). 
However, the references fail to teach the method “further comprising incubating the test sample with a marker, wherein the marker is configured to identify a cell population or a subset thereof in the test sample” (claim 20), “wherein the marker comprises a tag” (claim 21), or “wherein the marker comprises a second nanoparticle” (claim 22).
Galanzha et al. in view of Lou et al., Zhou et al., and Ku et al. also fail to teach a method “wherein the marker comprises a second nanoparticle that is configured for uptake by a cancer cell” (claim 23), “wherein the marker comprises a silver nitrate nanoparticle” (claim 24), “wherein the marker comprises a nanoparticle functionalized with glutathione” (claim 25), “further comprising illuminating the test sample with laser light at a wavelength between about 350 nm and about 650 nm” (claim 26), “wherein the laser light is at a wavelength between about 350 nm and about 500 nm” (claim 27) or “wherein the laser light is at a wavelength of about 430 nm.” (claim 28). 
Zharov et al. teach simultaneously utilizing two different types of labeling nanoparticles (i.e. markers/tags; e.g. magnetic nanoparticles and gold nanoparticles) which can emit photoacoustic signals to detect circulating tumor cells (page 49, para. [0234]). Zharov et al. teach human tumor cells are typically heterogeneous, and a multiplex detection strategy increases specificity when detecting circulating tumor cells (page 49, para. [0234]). Zharov et al. also teach incubating the test sample with the markers (page 50, para. [0244]), wherein the markers are configured to identify a cell population or subset thereof in the test sample (pages 49-50, paras. [0235-0236], describing the conjugation of the nanoparticles to molecules that specifically target cancer cells). Zharov et al. further teach utilizing two laser wavelengths to perform photoacoustic sensing of dually-labeled tumor cells (page 50, para. [0237]). 
Yang et al. teach the preparation of silver nitrate nanoparticles functionalized with glutathione (page 18465, left col., para. 3, continued in right col.), configured for uptake by cancer cells (page 18468, left col, para. 1), and having an absorption platform from 374-485nm (page 18465, right col., para 2. and fig. 1). Yang et al. also teach labeling cancer cells with nanoparticles via uptake for detection (e.g. via imaging) (page 18468, left col., para 1) and further teach that silver nitrate nanoparticles functionalized with glutathione have facile synthesis, favorable penetrability, ultrasmall size, good biocompatibility and long photobleaching lifetime (page 18469, left col., para. 1)
Further, Oraevsky et al. teach the utilization of nanoparticles as photoacoustic contrast agents (page 12, para. [0002], see also page 19, paras. [0091-0092]), wherein the nanoparticles may comprise gold or silver (page 15, paras. [0036] and [0038]), and may also comprise coated metal particles (page 15, para [0040]). Oraevsky et al. also teach choosing a wavelength of electromagnetic radiation to match the maximum absorption of the nanoparticles (page 17, para. [0055]), and using a laser with electromagnetic radiation preferably with a wavelength between 200 and 3000 nm (page 17, para. [0056]). Oraevsky et al. further teach that an optoacoustic signal is produced through plasmon derived resonance absorption by conductive electrons in the nanoparticles (page 17, para. [0059]), and teach the plasmon resonance of silver nanoparticles lies at 390nm (page 30, para. [0226]). 
It would have been obvious to one of ordinary skill to have modified the method as taught by Galanzha et al. and the cited art in order to in order to include an additional step of further incubating the test sample with a marker (e.g. a “second nanoparticle”), wherein the marker is configured to identify a cell population or a subset thereof in the test sample (e.g. a cancer cell), and use a second laser of a different wavelength to illuminate the marker for photoacoustic detection, as taught by Zharov et al., because human tumor cells are typically heterogeneous, and a multiplex detection strategy increases specificity when detecting circulating tumor cells, as further taught by Zharov et al. One having ordinary skill in the art would have had a reasonable expectation of success because the method taught by Zharov et al. is used for photoacoustic detection of circulating tumor cells.
It would have been further obvious to one of ordinary skill to substitute the “second nanoparticle” incubated with the test sample (as discussed above, as taught by Zharov et al.) for the silver nitrate nanoparticle functionalized with glutathione and configured for uptake by cancer cells, as taught by Yang et al., in order to label cancer cells with nanoparticles via uptake for detection (e.g. via imaging), as further taught by Yang et al. and also because a silver nitrate nanoparticles functionalized with glutathione have facile synthesis, favorable penetrability, ultrasmall size, good biocompatibility and long photobleaching lifetime, as also taught by Yang et al. One having ordinary skill in the art would have had a reasonable expectation of success since labeling cells via uptake of a label (e.g. silver gold nanoparticle) is an art recognized technique for detection of cells.
It would have been further obvious to illuminate the test sample comprising the silver nanoparticles, as discussed above, with laser light at a wavelength of ~390nm (which is within the ranges of claims 26 and 27, and is “about 430nm”, since “about” is defined to be within 20% in the instant specification; see para. [0029] of the instant specification), as taught by Oraevsky et al., in order to produce an optoacoustic signal for detection, as further taught by Oraevsky et al. (see e.g. page 17, paras. [0056] and [0059]). One having ordinary skill in the art would have had a reasonable expectation of success, since Oraevsky et al. is in the field of contrast agents for photoacoustic applications. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-R 8am-4pm, Every Other F 8pm-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSUE A RODRIGUEZ-CORDERO/Examiner, Art Unit 1677                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677